DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 14 and 17 are independent claims. Claims 2-13, 15-16, 18-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-07-2021.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/273,704 filed February 12, 2019, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of February 12, 2019 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [co-pendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-07-2021 follows the provisions of 37 CFR 1.97

Specification Objections

Abstract
A proper Abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  As it currently stands, the abstract exceeds the 150 words mark. Thus, a proper abstract must be submitted that complies with this requirement. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,048,525 (hereinafter as Patent No. ‘525) and U.S. Patent No. 10,845,999 (hereinafter as Patent No. ‘999). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 1, 14 and 171, Patent No. ‘525 discloses a method, comprising: 
receiving, by each configuration data client in a plurality of configuration data clients, a respective first configuration data addressed to an address of the each configuration data client; (a plurality of configuration data clients, each of the plurality of configuration data clients being associated with a respective address and comprising a respective register, and wherein a respective configuration data client of the plurality of configuration data clients is configured to receive a respective first configuration data addressed to the respective address; claim 1) 
storing, by the each configuration data client, the respective first configuration data in a register of the each configuration data client; (store the respective first configuration data in the respective register; claim 1) 
changing an operation of a hardware block coupled to at least one of the plurality of configuration data clients, the changing the operation being a function of the respective first configuration data stored in the register of the each configuration data client; (a hardware block coupled to at least one of the plurality of configuration data clients and configured to change operation as a function of the respective first configuration data stored in the respective registers of the plurality of configuration data clients; claim 1) 
sequentially reading, by a hardware configuration circuit, data packets from a non-volatile memory comprising second configuration data, wherein the second configuration data are stored as data packets comprising the respective first configuration data and an attribute field identifying the address of the each configuration data client; and transmitting, by the hardware configuration circuit, the respective first configuration data read from the non-volatile memory to the each configuration data client. (a non-volatile memory comprising second configuration data, wherein the second configuration data are stored as data packets comprising the respective first configuration data and an attribute field identifying the respective address of one of the plurality of configuration data clients configured to store the respective first configuration data; and a hardware configuration circuit configured to sequentially read the data packets from the non-volatile memory and to transmit the respective first configuration data read from the non-volatile memory to the respective configuration data client: claim 1) 
As per claim 2, Patent No. ‘525 discloses a method wherein the non-volatile memory comprises a first signature data, and wherein the hardware configuration circuit is configured to read the first signature data from the non-volatile memory. (claim 2) 

As per claim 3, Patent No. ‘525 comprising: calculating, by a signature calculation circuit, a second signature data as a function of the respective first configuration data transmitted to the each configuration data client or stored in the register of the each configuration data client; and comparing, by a signature verification circuit, the first signature data read from the non-volatile memory with the second signature data calculated by the signature calculation circuit; and generating, by the signature verification circuit, an error signal in response to the first signature data and the second signature data not corresponding with each other. (claim 3)

As per claim 4, Patent No. ‘525 wherein the first signature data is stored with the second configuration data in the non-volatile memory as one or more second data packets. (claim 4) 

As per claim 5, Patent No. ‘525 wherein the signature calculation circuit is associated with at least one configuration data client of the plurality of configuration data clients, and wherein the first signature data is stored in the non-volatile memory as the second configuration data, the first signature data comprising one or more second data packets comprising an attribute field identifying the address of at least one configuration data client associated with the signature calculation circuit. (claim 5) 
As per claim 6, Patent No. ‘525 wherein the second configuration data comprises a plurality of sets of second configuration data, wherein the non-volatile memory is configured to store the plurality of sets of second configuration data, wherein a respective first signature data is stored for each set of second configuration data, and wherein the signature calculation circuit is configured to calculate a respective second signature data for the second configuration data of each set of second configuration data. (claim 6)

As per claim 7, Patent No. ‘525 further comprising transmitting, by the each configuration data client, the respective first configuration data to the signature calculation circuit in response to receiving the respective first configuration data. (claim 7)
As per claim 8, Patent No. ‘525 wherein the hardware configuration circuit and the plurality of configuration data clients are connected through a common data bus. (claim 8)
As per claim 9, Patent No. ‘525 further comprising monitoring, by the signature calculation circuit, data transmitted on the common data bus. (claim 9)

As per claim 10, Patent No. ‘525 further comprising: calculating, by the signature calculation circuit, the second signature data with a hashing function; or calculating, by the signature calculation circuit, the second signature data by encoding or encrypting the respective first configuration data to generate encoded or encrypted data and selecting a subset of the encoded or encrypted data. (claim 10)
As per claim 11, Patent No. ‘525 11. The method of claim 10, wherein the hashing function comprises an MD5 hash or a Secure Hash Algorithm hash. (claim 11)
As per claim 12, Patent No. ‘525 wherein the encoding or encrypting comprises encoding or encrypting according to an Advanced Encryption Standard or a Data Encryption Standard. (claim 12)
As per claim 13, Patent No. ‘525 further comprising generating, by the signature verification circuit, the error signal taking into account life-cycle data stored in a one-time programmable memory. (claim 13)
As per claim 15, Patent No. ‘525 wherein the configuration data client, the hardware block, the hardware configuration circuit, and the non-volatile memory are components of an integrated circuit. (claim 14)
As per claim 16, Patent No. ‘525 wherein the integrated circuit is a microcontroller. (claim 15)

As per claim 18, Patent No. ‘525 further comprising reading, by the hardware configuration circuit, a first signature data stored in the non-volatile memory. (claim 2)

As per claim 2, Patent No. ‘525 19. The method of claim i8, further comprising: calculating, by a signature calculation circuit, a second signature data as a function of the respective first configuration data transmitted to the each configuration data client or stored in the register of the each configuration data client; and comparing, by a signature verification circuit, the first signature data read from the non-volatile memory with the second signature data calculated by the signature calculation circuit; and generating, by the signature verification circuit, an error signal in response to the first signature data and the second signature data not corresponding with each other. (claim 3)

As per claim 20, Patent No. ‘525 wherein the first signature data is stored with the second configuration data in the non-volatile memory as one or more second data packets. (claim 4)

		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,713,063 (hereinafter Wilezek) in view of U.S. Patent No. 6,466,972 (hereinafter Paul ) and further view of U.S. Publication No. 2017/0031672 (hereinafter Ruble) .

As per claims 1, 14, 17, Wilezek discloses a method comprising:
 receiving, by each configuration data client in a plurality of configuration data clients, a respective first configuration data; (abstract discloses a method where “client computers respectively associated with the entities” are obtaining “configurations”.  As an example, abstract further describes a process where “obtaining, from a first client computer associated with the first entity, a first configurations” . 
		storing, by the each configuration data client, the respective first configuration data in a register of the each configuration data client; (The configuration data may be stored at the client configuration data store 118. When the same user or another user associated with the same entity registers; col 5 lines 4-23) 
		changing an operation coupled to at least one of the plurality of configuration data clients, the changing the operation being a function of the respective first configuration data stored in the register of the each configuration data client; (claim 1 states “creating a recommendation of updating the values of the one or more configurations provided by the first client computer network to improve the one or more KPIs” . In other words, updating KPIs allows the system in “improve improving performance of a computer procurement application”)
a non-volatile memory
Wilezek does not distinctly discloses the following:
configuration data addressed to an address of the each configuration data client;
changing an operation of a hardware block.
However, Paul explicitly discloses that. In particular, Paul discloses the following:
configuration data addressed to an address of the each configuration data client; and (abstract states that “Machine classes are instantiated with machine-specific information such as network addresses “. Stated differently, the network address is used  to identify clients when lading configuration information from a database. In another example, this network addressing is further described as “files in the machine class are used as the template in creating the specific read-only an read/write configuration files for the target remote computer system. The administrator needs to supply mandatory parameters like the hardware MAC address of the client and the client ID” )
changing an operation of a hardware block. (abstract states that “for creating server-managed configuration information for computing devices. The configuration information is composed of individual configuration components.”  

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wilezek and Paul because both references are in the same field of endeavor. Paul’s teaching of using a network address to target client device with configuration files would enhance Wilezek's system because it would allow a provisioning server to automatically update client device with various configuration files without the need of an administrator of manually loading the configuration files then updating. Thus, such clever approach reduces complexity and cost.
Wilezek as modified does not distinctly disclose the following:
sequentially reading, by a hardware configuration circuit, data packets from a memory comprising second configuration data, wherein the second configuration data are stored as data packets comprising the respective first configuration data and an attribute field identifying the address of the each configuration data client; and transmitting, by the hardware configuration circuit, the respective first configuration data read from the memory to the each configuration data client. (¶ [0071] states that “when the configuration is determined to have changed, an updated unit specific configuration file is posted to the derived network path of the unit-specific configuration file (322). In some implementations, the posting of the updated unit-specific configuration file includes transmitting the updated configuration file to the file server and storing the updated configuration file at the derived network path for the unit-specific configuration file (e.g., on a storage device of the file server). For example, the telecommunications node can generate one or more data packets that are addressed to the file server, and include, as payload data, the updated unit-specific configuration file. The generated data packet(s) can also specify the derived network path so that the file server can store the updated unit  specific configuration file at the path corresponding to the telecommunications node that transmitted the packet.”

However, Ruble, explicitly discloses the following:
sequentially reading, (¶ [[0018])  by a hardware configuration circuit, data packets from a memory comprising second configuration data, wherein the second configuration data are stored as data packets comprising the respective first configuration data and an attribute field identifying the address of the each configuration data client; and transmitting, by the hardware configuration circuit, the respective first configuration data read from the non-volatile memory to the each configuration data client. (¶ [0071] states that “when the configuration is determined to have changed, an updated unit specific configuration file is posted to the derived network path of the unit-specific configuration file (322). In some implementations, the posting of the updated unit-specific configuration file includes transmitting the updated configuration file to the file server and storing the updated configuration file at the derived network path for the unit-specific configuration file (e.g., on a storage device of the file server). For example, the telecommunications node can generate one or more data packets that are addressed to the file server, and include, as payload data, the updated unit-specific configuration file. The generated data packet(s) can also specify the derived network path so that the file server can store the updated unit-specific configuration file at the path corresponding to the telecommunications node that transmitted the packet.”
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wilezek as modified and Ruble because all references are in the same field of endeavor. Ruble’s teaching of using data packets as storage directive for configuration files would enhance Wilezek's as modified system because it would allow the provisioned servers with the latest configuration files and their storage location, thus enhancing faster and more accurate updates. 
As per claim 15, Wilezek as modified discloses wherein the configuration data client, the hardware block, the hardware configuration circuit, and the non-volatile memory are components of an integrated circuit. (Wilezek: “application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs)” )  

As per claim 16, Wilezek as modified discloses wherein the integrated circuit is a microcontroller. ( Wilezek: application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs)”

Claims 2-3, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,713063 (hereinafter Wilezek) in view of U.S. Patent No. 6,466,972 (hereinafter Paul ) and further view of U.S. Publication No. 2017/0031672 (hereinafter Ruble) and further view of U.S. Patent No. 10,181,948 (hereinafter Nenov). 

As per claim 2, Wilezek as modified does not distinctly discloses wherein the non-volatile memory comprises a first signature data, and wherein the hardware configuration circuit is configured to read the first signature data from the non-volatile memory. 
However, Nenov explicitly discloses wherein the non-volatile memory comprises a first signature data, and wherein the hardware configuration circuit is configured to read the first signature data from the non-volatile memory. (Col. 11 lines 57-67 states that “The processor is configured to generate a cryptographic hash of the one or more data files in the storage device”) 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wilezek as modified and Nenov because all references are in the same field of endeavor. Nenov’s teaching of using a hash for configuration files would enhance Wilezek's as modified system because it would add system security, thus preventing the system from malicious functions. 

As per claims 3, 19 Wilezek as modified discloses further comprising: calculating, by a signature calculation circuit, a second signature data as a function of the respective first configuration data transmitted to the each configuration data client or stored in the register of the each configuration data client; and comparing, by a signature verification circuit, the first signature data read from the non-volatile memory with the second signature data calculated by the signature calculation circuit; and generating, by the signature verification circuit, an error signal in response to the first signature data and the second signature data not corresponding with each other. (Col. 11 lines 57-67 states that “The processor is configured to generate a cryptographic hash of the one or more data files in the storage device”  & Col 12 lines 6-18 states that “The processor is further configured to: extract the first cryptographic hash from the retrieved portion; compare the first cryptographic hash and the second cryptographic hash; and responsive to the comparison, either: (i) recording the device identifier of the second device as trusted in a device identification database maintained by the first device, if the first cryptographic hash and the second cryptographic hash match, or (ii) recording the device identifier of the second device as untrusted in the device identification database, if the first cryptographic hash and the second cryptographic hash do not match.”

As per claim 18, Wilezek as modified discloses comprising reading, by the hardware configuration circuit, a first signature data stored in the non-volatile memory. (Nenov : “a computer readable non-volatile storage unit” ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wilezek as modified and Nenov because all references are in the same field of endeavor. Nenov’s teaching of using a non-volatile memory to store hash values would enhance Wilezek's as modified system because it enhances the system to maintain the hash value even during a power failure. Therefore, enhancing system operability. 


Allowable Subject Matter
Claims 4-13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claims 1, 14 and 17, Patent No. ‘999 also discloses the expressions recited in claim 1. More particularly, claim 1 of Patent No. ‘899 discloses a plurality of configuration data clients, each configuration data client comprising a register and an address; a non-volatile memory comprising configuration data for each configuration data client, wherein the configuration data is stored as data packets comprising an attribute field identifying an address of the configuration data client corresponding to a respective configuration data; a hardware configuration circuit configured to sequentially read data packets from the non-volatile memory and transmit configuration data to a corresponding configuration data client; and wherein each configuration data client is configured to: receive a first set of configuration data and a second set of configuration data addressed to a respective address of the configuration data client, store the first set of configuration data in a respective register of the configuration data client, and determine that configuration data may be written to the respective register of the configuration data client based on a type identification signal and, based thereon, overwriting the first set of configuration data by storing the second set of configuration data in the respective register of the configuration data client.